DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, seepages 7-9, filed on December 30, 2020, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of allowable subject matter:  
a.	Claims 1-4, 6-14 and 16-22 are allowable.
b.	The following is an Examiner's Statement of Reasons for Allowance:  Claims 1-4, 6-14 and 16-22 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches the computer device and the method for operating the device comprising means for and steps of:
- receiving, from a configuration service and over an operations communication channel, configuration information, wherein the configuration information includes parameters for connecting to a generated content communication channel;

- indicating one or more validation parameters for the scanned document, wherein the one or more validation parameters are directed to physical properties of the document or expected content in the document; and
- determining whether the one or more validation parameters have been met.
	I. Nimura (US Publication No. 2015/0116745) discloses a usage tracking in a distributed scan system for identifying, in a particular scan process definition that corresponds to the particular user interface object.  Nimura discloses the transmitting of the scan data, the metadata, the processing settings data and the service tracking information to the scan server for processing so that the scan server can generate service tracking data.  Nimura fails to teach the reception of an indication that the scanned document data from a destination associated with the workflow destination address and over the generated content communication channel and the determination on whether the one or more validate parameters have been met.
	II. Nagano et al (US Publication No. 2021/0021733) discloses a method and system that allow access to a private domain to print and scan using a public domain.  A public server uses a domain list and a protocol connection with a private authentication server to validate a user and identify which private domain to access.  The policy-based system also determines whether scanning operations for a document are allowed for a user at a scanning device and the private policy server determines 
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Alacar et al (US Publication 2020/0310122) discloses a cloud-based server and a port monitor on a device for providing authentication of a user to access scanned documents on the server.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH-VINH T NGUYEN/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



February 27, 2021